DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/07/22 have been fully considered but they are not persuasive.
On page 7 regarding prior art rejections, Applicant argues Berez doesn’t teach their polymers are bioabsorbable.
The Examiner respectfully agrees, noting this was acknowledged in the rejection of record and the purpose behind modifying Berez in view of Burnside.
On page 7 Applicant argues Berez teaches the use of a bioresorbable material is “contraindicated” since they teach their stent is impermeable ([0008], [0199]), and making the stent biodegradable would “defeat the objective of diverting flow”.
The Examiner respectfully notes that the disclosure of Berez which states that their device is biostable of course, provides elements of a descriptive nature that wouldn’t indicate that the device is bioresorbable. This, however, isn’t proof that Berez teaches away from such a modification.  As regards blood diversion, the Examiner notes an intended use of the device, without changing the structure thereof, does not appear to effect the structure of the claimed device. Further, the Examiner notes no reasons why a flow-diversion scaffold wouldn’t be capable of biodegrading, particularly 
On pages 7-8 Applicant disagrees that Berez teaches the number of polymeric fibers (at least 38) or the number of metal wires (2-12). Applicant argues Berez [0169] states that “there is nothing in this paragraph or elsewhere in Berez” in which any “ratio of metal wires to polymeric fibers”, nor the specific number of each, is taught.
The Examiner respectfully disagrees. As regards a “ratio” the Examiner notes no claimed “ratio” in the claims, making this argument unclear. As regards the specific number of each, this is explicitly disclosed within Berez. Paragraph [0169] states that the device can include polymer material, with one or more ribbons being formed of a metal material; there can be “as many as 60 strands of ribbon”. Taken together, the disclosure teaches the inclusion of 60 total strands of ribbon, with “at least one” being the metal. This renders the inclusion of exactly 48 strands of polymeric ribbon and 12 strands of metal ribbon as possibly disclosed, but at the very least an obvious number of metal/polymer strands since it falls directly within the disclosure of Berez’s teachings (These teachings also include exactly 59 strands of polymeric material and 1 strand metal; 58 strands polymeric material and 2 strands metal; 57 strands of polymeric material and 3 strands metal, etc.). The argument that this is not actually taught is accordingly unfounded, as it is explicitly stated that any of these permutations are disclosed by Berez. 
On page 8 Applicant argues that there isn’t any part of Berez that teaches a braid having “at least two metal wires and at least 38 polymer strands”, and argues that the number of possible metal/polymer strand combinations is vast, whereas the claim 
The Examiner respectfully disagrees and again points out this is disclosed, or at the very least, taught, by paragraph [0169]. The Examiner notes no claimed “ratio”, making this argument again unclear. As regards “minimal overlap” between what is claimed and what Berez disclose, this appears to be an admission that Berez does teach the combination claimed. This is further a textbook prima facie case of obviousness for teaching overlapping ranges. 
On pages 8-9 Applicant argues the claim language requires the metal wires must facilitate/maintain radial/axial expansion of the “tubular body” not the body lumen. Applicant argues that while Berez teaches their invention maintains patency of the body lumen in [0297]-[0301] this differs from maintaining the tubular body lumen.
The Examiner respectfully disagrees, as the body lumen would not maintain patency if the tubular lumen were not also being maintained. Further, the simple fact that the metal wires are not preventing or hindering maintaining the lumen of the tube means that they facilitate radial expansion, as the claim requires. 
On page 9 Applicant argues Berez doesn’t teach “the relative mechanical strengths of the metal and polymeric strands” and argues it is just as likely that the polymer strands of Berez support the metal strand.
The Examiner respectfully notes that the claim does not require any relative mechanical strengths of either of the strands, making this argument not related to the claimed invention. As regards the polymer strands, the Examiner agrees that the 
On page 9 Applicant argues further that Burnside describes a resorbable stent and a permanent graft, and thus Burnside teaches away from braids being woven from both metal and polymeric elements.
The Examiner respectfully notes the rejection of record modifies Berez, who already teaches metal and polymeric filaments being woven together. Burnside cannot teach away from a structure already disclosed, present, and unmodified in the base reference. Further, the mere recitation of a preferred embodiment is not equivalent to “teaching away” from an alternative. 
On page 9 Applicant argues the combination of Berez in view of Burnside doesn’t take into account Berez’s “intended purpose”, which is to “provide a flow diverting stent for the treatment of cerebral aneurysms”, and thus teaches parts which are impermeable. Applicant then argues the only combination possible of Berez and Burnside would be “to make the entire Berez device out of a biodegradable polymer, since Burnside teaches a device made entirely of a biodegradable polymer. 
The Examiner again respectfully notes that Applicant appears to be equating a “flow diversion scaffold” to something which cannot be impermeable. Since this is neither true, supported, disclosed, or otherwise proven by Applicant, this argument is not persuasive. The Examiner notes hundreds of flow-diversion scaffolds in the art which are bioabsorbable, which further belies the argument. As regards the suggestion that the only possible modification of Berez in view of Burnside is to make a device entirely out of biodegradable polymer is unsupported and unreasoned. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 13-16, 37-38, 40, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez et al. (US 20160206452 A1), hereinafter known as Berez in view of Burnside et al. (US 6626939 B1), hereinafter known as Burnside further in view of Clerc et al. (US 20080221670 A1), hereinafter known as Clerc.
Regarding claims 1 and 34-36 Berez discloses an endovascular device  for positioning in a lumen of an intracranial blood vessel to divert blood flow from an aneurysm of the blood vessel (this is stated as an “intended use” of the device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Berez was considered capable of performing the cited intended use of being positioned in a lumen of a blood vessel “to divert” flow. See also [0003]  where the device is described as being positionable in a blood vessel, where if positioned therein the blood is necessarily diverted away from the vessel wall as the stent is placed therebetween and [0007] which indicates the device can be used within the brain), the device comprising a resiliently deformable ([0008] flexible) tubular body (Figure 4a), the tubular body comprising a braid ([0009]; Figure 4a), having (1) at least 38 (exactly 48)  interwoven polymeric fibers ([0169] 48 strands (or alternatively, 60 - see explanation directly below) and (2) from 2-12 resiliently deformable metal wires ([0169] “one or more of the ribbons can be formed of a biocompatible metal material”; [0169] the device can include biocompatible polymer material, with one or more ribbons being formed of a biocompatible metal material; there can be “as many as 60 strands of ribbon”. Taken together, the disclosure teaches the inclusion of 60 total strands of ribbon, with “at least one” being the metal. This renders the inclusion of exactly 48 strands of polymeric ribbon and 12 strands of metal ribbon as an obvious number of metal/polymer strands since it falls within the disclosure of Berez’s teachings. The inclusion of any number of polymer strands and any number of metal strands is understood to be obvious to the person of ordinary skill in the art in light of Berez [0069]),),
and wherein the braid has a porosity of 60% to 80% when in an expanded configuration ([0199] and Figures 9-11), selected to permit a small amount of blood to enter the aneurysm with low velocity which causes thrombosis and occlusion of the aneurysm and permits the aneurysm to heal (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Berez discloses (as detailed above) all the structural limitations required to perform the recited functional language (of permitting a small amount of blood to enter with low velocity to allow thrombosis, occlusion, and healing), therefore was considered to anticipate the claimed apparatus.),
and wherein the resiliently deformable metal wires are both (1) configured to facilitate and/or maintain radial and/or axial expansion of the polymeric fibers in the tubular body in the lumen (this is stated as a “functional limitation” as the metal wires (see explanation above). The wires of Berez are understood capable of “maintaining” expansion of the tubular body in the lumen in that it is one of the described strands which make up the device as a whole, all of which strands are understood to contribute to (e.g. facilitate) the maintaining of the device in the lumen. See for example, [0297]-[0301] the instant invention is useable to treat lumens both as an occluding device, embolism filter, as well as a stent to maintain lumen patency);
but is silent with regards to the fibers being bioabsorbable,
the metal wires comprising a radiopaque material.
However, regarding claims 1 and 34-36 Burnside teaches an endovascular device which has fibers that comprise bioabsorbable polymer (Abstract). Berez and Burnside are involved in the same field of endeavor, namely vascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the device of In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, a degradable material is well-known in the art for manufacturing a degradable prosthesis, and a well-known alternative to biostable structures.
Further, regarding claims 1 and 34-36 Clerc teaches that wires that make up an endovascular device can include metal wires which are radiopaque ([0007]) Berez and Clerc are involved in the same field of endeavor, namely vascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Berez by having their metal wires be radiopaque such as is taught by Clerc as a known structural format of incorporating a visualization aid into the device. Any such incorporation would be suitable. Likewise, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 3 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the device in the expanded formation has a porosity ranging from 60-70% ([0199]). 
claims 6 and 38 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the fibers have a diameter in the range of 30-80 microns ([0139] 0.005 inches - 0.002 inches).
Regarding claim 13 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Clerc further teaches the resiliently deformable metal wires comprise a nickel-titanium alloy or a cobalt-chromium-nickel alloy ([0055]).
Regarding claims 14-15 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Clerc further teaches the radiopaque material comprises a radiopaque metal of tantalum, gold, platinum, or a combination ([0053] gold).
Regarding claim 16 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Burnside further discloses the polymeric fibers comprise PLA (Abstract).
Regarding claim 37 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the polymer fibers have a diameter of at least 30 microns ([0139]).
Regarding claim 40 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,

 7 mm wherein the polymer fibers are interwoven at a pitch angle of 9 degrees of less;
the tubular body is 5 mm with the fibers are interwoven at a pitch angle of 12 degrees or less;
the tubular body is 4 mm with the fibers interwoven at a pitch angle of 16 degrees or less; or
the tubular body is 3 mm with the fibers are interwoven at a pitch angle of 18 degrees or less (Column 8 lines 9-20; 3 mm diameter, and pitch of 15-30 degrees). Berez and Burnside are involved in the same field of endeavor, namely endovascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diameter of the tubular body and pitch of the weaving to that which is taught by Burnside since discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the applicable range of acceptable diameter for the intended use of the device, and acceptable pitch angle for the intended use of the device, are optimizable by the person of ordinary skill.
Regarding claim 42 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Clerc further teaches the radiopaque material comprises iodine or barium ([0053]).
claim 43 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Clerc further teaches each of the at least one wire comprises one or more of:
a nickel-titanium alloy coated with a radiopaque material;
a drawn filled tube (DFT) comprising a nickel-titanium alloy exterior and a core comprising the radiopaque material;
a DFT comprising an exterior comprising the radiopaque material and a core comprising a nickel-titanium alloy;
a cobalt-chromium nickel alloy coated with the radiopaque material; 
a DFT comprising a cobalt-chromium nickel alloy exterior and a core comprising the radiopaque material; or 
a DFT comprising an exterior comprising the radiopaque material and a core comprising cobalt-chromium nickel alloy ([0055]).
Regarding claim 44 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein the Combination further teaches the braid is shape set by heating the interwoven bioabsorbable polymeric fibers and the resiliently deformable metal wires of the braid at a temperature which relieves residual stress in the polymeric fibers but not in the metal wires (this is stated as a product-by-process limitation (see explanation above). Since the method step is taught by Hebert (see the explanation in the rejection to claim 1 above), any resulting feature of that process is also understood to be taught (e.g. “relieving residual stress”).).


Claims 41 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez in view of Burnside and Clerc as is applied above, further in view of Heiferman et al. (US 20190110881 A1), hereinafter known as Heiferman.
Regarding claim 41 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
 but is silent with regards to the device having a pore density from 10-32 pores/mm2 in an expanded formation.
However, regarding claim 41 Heiferman teaches an endovascular device which has a pore density in the range of 10 pores/mm2 to about 32 pores/mm2  in an expanded formation ([0022]). Berez and Heiferman are involved in the same field of endeavor, namely endovascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Berez Burnside Clerc Combination by having the pore density such as is taught by Heiferman in order to optimize pores for the desired in vivo reaction, such as incorporation into the blood vessel.

Regarding claim 17 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses a method of treating an aneurysm of an intracranial blood vessel ([0007], [0003]), the method comprising deploying the 
but is silent with the porosity permitting a small amount of blood to enter the aneurysm. 
However, regarding claim 17 Heiferman teaches an endovascular device which has a porosity which would permit a small amount of blood to enter an aneurysm at a low velocity ([0022] 10 pores/mm2 to about 32 pores/mm2 is understood to permit a small amount of blood at low velocity). Berez and Heiferman are involved in the same field of endeavor, namely endovascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Berez Burnside Clerc Combination by having the pore density such as is taught by Heiferman in order to optimize pores for the desired in vivo reaction, such as incorporation into the blood vessel. The Examiner notes that this would inherently result in causing thrombosis and occlusion of the aneurysm and permits the aneurysm to heal (if all the structural limitations of the claim are met, the functional limitations are understood to inherently be met as well (see the explanation regarding “functional limitations” above)).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez in view of Burnside and Clerc as is applied above, further in view of Hebert et al. (US 20160206419 A1) hereinafter known as Hebert.
Regarding claim 45 the Berez Burnside Clerc Combination teaches the device of claim 1 substantially as is claimed,
 but is silent with regards to the polymeric fibers being shape set without shape setting the metal wires.
However, regarding claim 45 Hebert teaches a medical device in which both metal and polymer elements are present, wherein the polymeric fibers are shape-set but the metal elements are not shape set (while this is understood to be a product-by-process limitation, and patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In this case, the shape-set is understood to physically change the make-up of the polymeric fibers. Accordingly, Hebert is provided to teach the obviousness of this method step. See Hebert [0165]). Berez and Hebert are involved in the same field of endeavor,  namely endovascular medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Berez Burnside Clerc Combination so that all the fibers are shape set, none of the fibers are shape set, or only the polymer fibers are shape set (Such as is taught by Hebert). The Examiner respectfully notes this doesn’t appear to effect the function of the device and Applicant has described these as obvious alternatives, none beneficial over the other, and none offering any distinct benefit over the others as far as the functioning of the device as a whole. (Applicant’s specification [0117]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/15/22